Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 1 of 17




                     EXHIBIT A
                         Protective Order
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 2 of 17



 1 Marc J. Randazza (NV Bar No. 12265)
   Ronald D. Green, Jr. (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3 2764 Lake Sahara Drive, Suite 109
 4 Las Vegas, NV 89117
   Tel: 702.420.2001
 5 <ecf@randazza.com>
 6                               UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA

 8 SWITCH, LTD., a Nevada limited liability                 CASE NO.:        2:17-cv-02651-GMN-VCF
   company,
 9                                                          [PROPOSED] PROTECTIVE ORDER
                       Plaintiff,
10
   vs.
11
12 STEPHEN FAIRFAX; MTECHNOLOGY; and
   DOES 1 through 10; ROE ENTITIES 11 through
13 20, inclusive,
14                           Defendants.
15
16          This Protective Order (the “Order”) is submitted by Defendants Stephen Fairfax and

17 MTechnology and is entered into by this Court on the date indicated below.
18 I.       STATEMENT OF PURPOSE

19          Discovery in this litigation could involve production of confidential, trade secret, proprietary,

20 or private information and the risk of unauthorized disclosure or digital proliferation could cause
21 harm and/or increase the risk of espionage, terrorism, and sabotage or cyber attack. Additionally,
22 many of the documents that may be produced in this case were created under, and are protected by,
23 non-disclosure agreements. Moreover, many of those documents were either created for or by
24 Plaintiff’s competitors, and Defendant needs to limit the access and use of those documents to
25 protect its business reputation and the businesses of its clients. Such confidential and proprietary
26 materials and information consist of, among other things, technical details related to services,
27 confidential business or financial information, information regarding confidential business practices,

28 or other confidential research, development, or commercial information (including information

                                                       1
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 3 of 17



 1 implicating privacy rights of third parties), or information otherwise generally unavailable to the
 2 public. Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 3 disputes over confidentiality of discovery materials, to adequately protect information the parties are
 4 entitled to keep confidential, to mitigate digital proliferation and the corresponding risk of sabotage,
 5 espionage, terrorism, or cyber-attack, to ensure that the parties are permitted reasonable necessary
 6 uses of such material in preparation for and in the conduct of trial, to address their handling at the
 7 end of the litigation, and to serve the ends of justice, the following protective order for such

 8 information is justified and agreed to in this matter.
 9 II.      DEFINITIONS

10          II.1    Action: The above-captioned action.

11          II.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

12 generated, stored or maintained) or tangible things that may reveal a trade secret, or other confidential
13 research, development, financial, or other information: (1) that is not commonly known by or
14 available to the public and derives value, actual or potential, from not being generally known to, and
15 not being readily ascertainable by proper means by, other persons who can obtain value from its
16 disclosure or use; or (2) that contains protected personally identifiable information; or (3) any other
17 material that is confidential pursuant to applicable law.
18          II.3    “HIGHLY CONFIDENTIAL INFORMATION”: includes passwords, technical

19 design specifications, equipment serial numbers, equipment model numbers, IP addresses, and social
20 security numbers. Switch has attached, as Exhibit B, a copy of the various data that merit a “Highly
21 Confidential Information” designation for Switch. Defendants have attached, as Exhibit C, a copy
22 of the various data that merit a “Highly Confidential Information” designation for Defendants. The
23 parties agree that the producing party may produce the Highly Confidential Information after
24 narrowly redacting such information and replacing it with a box that reads: “Highly Confidential
25 Information,” subject to the receiving party’s right to challenge the redaction. To the extent a party
26 challenges another party’s redaction and the Court orders disclosure, the parties will work in good
27 faith to agree on the handling of such Highly Confidential Information.

28          II.4    Counsel: counsel of record who have appeared in this Action, whether employed as

                                                       2
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 4 of 17



 1 in-house or outside counsel (as well as their Support Staff).
 2          II.5    Designating Party: a Party or Non-Party that designates information or items that it

 3 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
 4 CONFIDENTIAL.”
 5          II.6    Disclosure or Discovery Material: all items or information, regardless of the medium

 6 or manner in which it is generated, stored, or maintained (including, among other things, testimony,
 7 transcripts, and tangible things), that are produced or generated in disclosures or responses to

 8 discovery in this matter.
 9          II.7    Expert and/or Consultants: a person with specialized knowledge or experience in a

10 matter pertinent to the litigation, along with his or her support staff, who has been retained by a Party
11 or its counsel to serve as an expert witness or as a consultant in the Action.
12          II.8    Non-Party: any natural person, partnership, corporation, association, or other legal

13 entity not named as a Party to this Action.
14          II.9    Party: any party to this Action, including all of its officers, directors, and employees.

15          II.10   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

16 Material in this Action.
17          II.11   Professional Vendors: persons or entities that provide litigation support services (e.g.,

18 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
19 storing, or retrieving data in any form or medium) and their employees and subcontractors.
20          II.12   Protected Material: any Disclosure or Discovery Material that is designated as

21 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
22          II.13   Receiving Party: a Party that receives Disclosure or Discovery Material from a

23 Producing Party.
24          II.14   Support Staff: legal affiliates, including but not limited to paralegals, investigative,

25 technical, secretarial, clerical, assistants and other personnel who are engaged in assisting Counsel.
26 III.     DURATION

27          Even after final disposition of this litigation, the confidentiality obligations imposed by this

28 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                       3
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 5 of 17



 1 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
 2 defenses in this Action, with or without prejudice; and (2) final judgment herein after the completion
 3 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action or related actions,
 4 including the time limits for filing any motions or applications for extension of time pursuant to
 5 applicable law.
 6 IV.      SCOPE

 7          The protections conferred by this Order cover not only Protected Material (as defined above),

 8 but also (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,
 9 summaries, or compilations of Protected Material; and (3) any testimony, conversations, or
10 presentations by Parties or their Counsel that reveal Protected Material. Any use of Protected Material
11 at trial shall be governed by the orders of the trial judge.
12 V.       DESIGNATING PROTECTED MATERIAL

13          V.1      Designating Material for Protection. Each Party or Non-Party that designates

14 information or items for protection under this Order (or redacts Highly Confidential information),
15 must take care to limit any such designations (or redactions) to specific material that qualifies under
16 the appropriate standards. The Designating Party must designate for protection only those parts of
17 material, documents, items, or oral or written communications that qualify so that other portions of
18 the material, documents, items, or communications for which protection is not warranted are not
19 swept unjustifiably within the ambit of this Order. If it comes to a Designating Party’s attention that
20 information or items that it designated for protection do not qualify for protection that Designating
21 Party must promptly notify all other Parties that it is withdrawing the inapplicable designation.
22          V.2      Manner and Timing of Designations. Except as otherwise provided in this Order,

23 or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies or protection
24 under this Order must be clearly so designated before or at the time the material is disclosed or
25 produced. Designation in conformity with this Order requires:
26                   (a)     A Party or Third Party may designate discovery material as Protected Material

27          in the following manner:

28                         i.        TIFF/PDF Documents. In the case of documents or other materials

                                                        4
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 6 of 17



1               (apart from depositions or other pre-trial testimony), by affixing the appropriate

2               legend to each page of the document.

3                        ii.        Native Documents. With respect to documents produced in native

4               format, by including the designation in the file name.

5                     iii.          Non-Written Materials. In the case of non-text Protected Material

6               (e.g., videotape, audio tape, computer disk, architectural drawings, electrical
7               drawings,         mechanical    drawings,    operating   procedures,    commissioning
8               procedures, failure investigations, photographs and digital images), by labeling the
9               outside of the material with the designation.
10              (b)          A Party or Non-Party that makes original documents available for inspection
11       is not required to designate them for protection until after the inspecting Party has indicated
12       which documents it would like copied and produced. If the Party or Non-Party chooses not
13       to designate the materials until after the inspection, during the inspection and before the
14       designation, all of the material made available for inspection shall be deemed at least
15       “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16       copied and produced, the Producing Party must determine which documents, or portions
17       thereof, qualify for protection under this Order. Then, before producing the specified
18       documents, the Producing Party must affix the “CONFIDENTIAL” or “HIGHLY
19       CONFIDENTIAL” designation to each page that contains Protected Material. If only a
20       portion or portions of the material on a page qualifies for protection, the Producing Party
21       also must clearly identify the protected portion(s) (e.g., by making appropriate markings in
22       the margins). If the Party or Non-Party making original documents available for inspection
23       designates documents as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before
24       the inspection occurs, that Party or Non-Party must follow the procedures otherwise outlined
25       in Section V.
26              (c)          For testimony given in depositions, the Designating Party may identify the
27       Disclosure or Discovery Material on the record, including exhibits before the close of the
28       deposition. Upon such designation by counsel, the reporter of the deposition shall place the

                                                      5
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 7 of 17



 1          designated testimony and exhibits in a separate volume marked “CONFIDENTIAL” or

 2          “HIGHLY CONFIDENTIAL.” Alternatively, counsel may designate a deposition or

 3          portion thereof as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by designating

 4          those portions of the transcript or referenced exhibits by page and line within thirty (30) days

 5          of receipt of the transcript and by so informing the other Parties of that designation. During

 6          the thirty-day period, the entire transcript shall be treated as at least “CONFIDENTIAL.”

 7          Materials not designated as Protected Materials after the thirty (30) days will not be Protected

 8          Materials. Neither party may designate the entire transcript as CONFIDENTIAL or

 9          HIGHLY CONFIDENTIAL after the thirty (30) days, absent a separate protective order.

10          V.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

11 designate qualified information or items does not, standing alone, waive the Designating Party’s right
12 to secure protection under this Order for such material. Upon timely correction of a designation, the
13 Receiving Party must make reasonable efforts to assure that the material is treated in accordance with
14 the provisions of this Order. If the Receiving Party has disclosed the materials before receiving the
15 corrected designation, the Receiving Party must notify the Designating Party in writing of each such
16 disclosure.
17          V.4      Documents Protected from Disclosure as Privileged or Otherwise Exempt

18 from Disclosure. If the Designating Party withholds relevant, otherwise discoverable information
19 on the basis of the attorney-client privilege, the attorney work product doctrine, or any other
20 applicable privilege or rationale for withholding production, the Designating Party must provide the
21 Receiving Party with a privilege log in conformance with the requirements of Fed. R. Civ. P.
22 26(b)(5)(A). Because counsel’s communications with the client and work product developed once the
23 litigation commences are presumptively privileged, they need not be included on any privilege log. In
24 the event the Parties disagree on whether information has been properly withheld pursuant to the
25 attorney-client privilege, the work product doctrine, or any other applicable privilege, after the Parties
26 have completed the required meet and confer conference as provided in this Court’s local rules, the
27 Disclosing Party will offer to allow the Court to view the subject information in camera to determine

28 whether the Disclosing Party properly designated the information as privileged.

                                                        6
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 8 of 17



 1 VI.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

 2          VI.1    Timing of Challenges. A Party shall not be obligated to challenge the propriety of

 3 a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” material designation at the time made,
 4 and failure to do so shall not preclude a subsequent challenge thereto.
 5          VI.2    Challenge Process. In the event that any Party to this litigation disagrees at any stage

 6 of these proceedings with such designation, such Party shall provide to the Producing Party written
 7 notice of its disagreement with the designation. The Parties shall first try to resolve such a dispute in

 8 good faith. If the dispute cannot be resolved, the Designating Party shall have thirty (30) days from
 9 the initial meet and confer regarding the designation, to either seek a protective order from the Court
10 confirming the designation or withdraw the challenged designation. The Parties acknowledge and
11 agree this challenge procedure shall not be used to gain any unfair tactical advantage in this case, such
12 as through burdening a producing party with unnecessary voluminous challenges. Any disputes in
13 this regard shall, after the required good faith meet-and-confer, be presented to the Court under the
14 Court’s procedure for discovery disputes.
15          VI.3    The burden of proving that information has been properly designated as

16 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” is on the Producing Party. Protected
17 Material designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” shall continue to be
18 treated as such unless and until ordered otherwise by the Court, or re-designated by the designating
19 party.
20 VII.     ACCESS TO AND USE OF PROTECTED MATERIAL

21          VII.1 Basic Principles. A Receiving Party may use Protected Material disclosed or

22 produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
23 defending, or attempting to settle this Action. Protected Material is only permitted to be used in this
24 Action in furtherance of a Party’s claims or defenses and may not be used for any other purpose
25 whatsoever, including but not limited to, in other litigation, to compete with the other Party or any
26 third party, to damage a Party’s relationships with any third party to this Action, or to gain a
27 competitive advantage over the other Party to this Action or any third party. Such Protected Material

28 may be disclosed only to the categories of persons and under the conditions described in this Order.

                                                       7
 Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 9 of 17



1 When this Action(s) has been terminated, a Receiving Party must comply with the provisions of
2 section     XII   below    (“TERMINATION           OF    THIS     ACTION       AND      CONTINUING

3 OBLIGATIONS”). Protected Material must be stored and maintained by a Receiving Party at a
4 location and in a secure manner that ensures that access is limited to the persons authorized under
5 this Order.
6           VII.2 Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

7 Information or Items. Unless otherwise ordered by the Court or permitted in writing by the

8 Designating Party, a Receiving Party may disclose any information or item designated
9 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” only to:
10                  (a)     if “CONFIDENTIAL,” the Receiving Party;

11                  (b)     if “HIGHLY CONFIDENTIAL,” the Receiving Party’s Counsel and their

12          Support Staff to whom it is reasonably necessary to disclose the information for this Action,

13          provided that no other members, managers, officers, executives, employees, independent

14          contractors, shareholders, stakeholders, or any other third parties of or affiliated with the

15          Receiving Party, other than as explicitly provided for in this Protective Order, shall be

16          permitted to view any information identified as “HIGHLY CONFIDENTIAL” absent the

17          written permission of the Designating Party and/or a valid order of this Court;

18                  (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure

19          is reasonably necessary for this Action and who have signed the “Acknowledgment and

20          Agreement to Be Bound” (Exhibit A);

21                  (d)     the Court and its personnel;

22                  (e)     Court reporters and their staff;

23                  (f)     professional jury or trial consultants, mock jurors, and Professional Vendors

24          to whom disclosure is reasonably necessary for this Action and who have signed the

25          “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                  (g)     the author or recipient of a document containing the information or a

27          custodian or other person who otherwise possessed or knew the information;

28                  (h)     during their depositions, witnesses, and attorneys for witnesses, in this Action

                                                       8
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 10 of 17



 1          to whom disclosure is reasonably necessary; provided: the deposing Party requests that the

 2          witness sign the form attached as Exhibit A hereto; and they will not be permitted to keep

 3          any confidential information unless otherwise agreed by the Designating Party or ordered by

 4          the Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

 5          Protected Material may be separately bound by the court reporter and may not be disclosed

 6          to anyone except as permitted under this Protective Order; and

 7                  (i)     any mediator or settlement officer, and their supporting personnel, mutually

 8          agreed upon by any of the Parties engaged in settlement discussions.

 9          VII.3 Use in Court. Unless otherwise permitted by statute, rule or prior Court order,

10 papers filed with the Court under seal shall be accompanied by a contemporaneous motion for leave
11 to file those documents under seal, and shall be filed consistent with the Court’s electronic filing
12 procedures. The party filing the papers bears the burden of overcoming the presumption in favor of
13 public access to papers filed in court only with respect to the Protected Material included in the
14 papers that the filing party designed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If the
15 party filing the papers include Protected Material designated “CONFIDENTIAL” or HIGHLY
16 CONFIDENTIAL by another Party or Third Party, the Designating Party shall bear the burden of
17 overcoming said presumption in its brief filed in response to the filing party’s motion to seal.
18 VIII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
         OTHER LITIGATION
19
20          If any Party receiving documents or information covered by this Order is subpoenaed in

21 another action or proceeding, or served with a document demand, and such subpoena or document
22 demand seeks material which was produced or designated as “CONFIDENTIAL” or HIGHLY
23 CONFIDENTIAL by the other Party, the Party receiving the subpoena or document demand shall
24 give prompt written notice to counsel for the Designating Party and shall, to the extent permitted by
25 law, withhold production of the subpoenaed material until any dispute relating to the production of
26 such material is resolved. The Party to whom the subpoena or document demand is directed shall
27 not take any position concerning the propriety of such subpoena or document demand or the

28 discoverability of the information sought that is adverse to the Designating Party should the

                                                      9
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 11 of 17



 1 Designating Party oppose the request for production of such documents or information. This Order
 2 is not intended to affect a Party’s obligation to respond to an order from a court of competent
 3 jurisdiction compelling a production of documents subject to this Order.
 4 IX.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
            THIS LITIGATION
 5
 6          The terms of this Order apply to information produced by a Non-Party in this Action and

 7 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such information produced

 8 by Non-Parties in connection with this litigation is protected by the remedies and relief provided by
 9 this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
10 additional protections.
11          In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

12 confidential information in its possession, and the Party is subject to an agreement with the Non-
13 Party not to produce the Non-Party’s confidential information, then the Party shall:
14                  (a)      promptly notify in writing the Requesting Party and the Non-Party that some

15          or all of the information requested is subject to a confidentiality agreement with a Non-Party;

16                  (b)      promptly provide the Non-Party with a copy of the Stipulated Protective

17          Order in this Action, the relevant discovery request(s), and a reasonably specific description

18          of the information requested; and

19                  (c)      make the information requested available for inspection by the Non-Party, if

20          requested.

21          If the Non-Party fails to seek a protective order from this court within fourteen (14) days of

22 receiving the notice and accompanying information, the Receiving Party may produce the Non-
23 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
24 protective order, the Receiving Party shall not produce any information in its possession or control
25 that is subject to the confidentiality agreement with the Non-Party before a determination by the
26 Court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
27 seeking protection in this Court of its Protected Material.

28 X.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                      10
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 12 of 17



 1          X.1     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

 2 Protected Material to any person or in any circumstance not authorized under this Protective Order,
 3 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
 4 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, and
 5 (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
 6 this Order.
 7          X.2     If the Receiving Party discloses Protected Material designated as “HIGHLY

 8 CONFIDENTIAL” to any person or in any circumstance not authorized under this Protective Order
 9 or a Protective Order of equal or greater protection, such disclosure shall be deemed to be a material
10 breach of the provisions of this Protective Order and shall entitle the Designating Party to monetary
11 and equitable damages, including but not limited to actual damages, punitive damages, injunctive
12 relief, the right to request a negative inference or issue preclusion from the Court, and in cases where
13 the disclosure is extreme or intentional, partial or total dismissal of the breaching party’s claims or
14 defenses.
15 XI.      MISCELLANEOUS

16          XI.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

17 seek its modification by the Court in the future.
18          XI.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order,

19 no Party waives any right it otherwise would have to object to disclosing or producing any
20 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
21 Party waives any right to object on any ground to use in evidence of any of the material covered by
22 this Protective Order.
23          XI.3    Nothing in this Protective Order shall limit any Producing Party’s use of its own

24 documents or shall prevent any Producing Party from disclosing its own confidential information to
25 any person. Such disclosures shall not affect any confidential designation made pursuant to the terms
26 of this Order so long as the disclosure is made in a manner which is reasonably calculated to maintain
27 the confidentiality of the information. Nothing in this Order shall prevent or otherwise restrict

28 counsel from rendering advice to their clients, and in the course thereof, relying on examination of

                                                       11
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 13 of 17



 1 documents designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 2          XI.4    Transmission of notification by email to a Party’s/Non-Party’s Counsel is acceptable

 3 for all notification purposes within this Order. A Non-Party may designate an alternative
 4 representative for notification purposes if it is not represented by counsel.
 5 XII.     TERMINATION OF THIS ACTION AND CONTINUING OBLIGATIONS

 6          Within sixty (60) days after final conclusion of all aspects of this action, including any appeals,

 7 any Party and all persons who received (or tendered to any other person) documents or materials

 8 designated for CONFIDENTIAL or HIGHLY CONFIDENTIAL treatment (or any copy thereof)
 9 must (i) return such documents and materials to the Producing Party or (ii) certify in a notarized
10 writing to counsel to the Producing Party that the Receiving Party or such person(s) has destroyed
11 these documents and materials and the portions of all other material containing such
12 CONFIDENTIAL or HIGHLY CONFIDENTIAL information.
13          Notwithstanding these provisions, Counsel shall be permitted to retain copies of court filings,

14 papers served in connection with this action, transcripts (including deposition transcripts), and
15 exhibits containing or reflecting CONFIDENTIAL or HIGHLY CONFIDENTIAL documents or
16 materials. Counsel for each party shall use reasonable efforts to review and/or destroy any or all
17 emails and electronic documents that may contain CONFIDENTIAL or HIGHLY
18 CONFIDENTIAL information. Counsel shall not be required to destroy or remove from any emails
19 or electronic work product any summaries or references to CONFIDENTIAL or HIGHLY
20 CONFIDENTIAL information provided such work product does not contain actual copies (whole
21 or excerpted) or attachments constituting the actual CONFIDENTIAL information. Instead,
22 counsel is required to maintain such CONFIDENTIAL documents or materials in confidence and
23 consistent with the terms of this Protective Order.
24          This Order shall survive the final termination of this litigation with respect to any such

25 retained CONFIDENTIAL or HIGHLY CONFIDENTIAL materials. This Court retains and shall
26 have continuing jurisdiction over the Parties and recipients of material designated as
27 CONFIDENTIAL or HIGHLY CONFIDENTIAL for enforcement of the provisions of this Order

28 following termination of this litigation.

                                                       12
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 14 of 17



1                                       DATED this_____ day of September, 2019.

2                                       RANDAZZA LEGAL GROUP, PLLC
3
4
                                        ____________________________________
5                                       MARC J. RANDAZZA, ESQ.
                                        Nevada Bar No. 12265
6                                       RONALD D. GREEN, ESQ.
                                        Nevada Bar No. 7360
7                                       ALEX J. SHEPARD, ESQ.
                                        Nevada Bar No. 13582
8                                       2764 Lake Sahara Drive, Suite 109
9                                       Las Vegas, Nevada 89117
                                        Attorneys for Defendants
10
11
12                                  ORDER

13      IT IS SO ORDERED.

14
                               _____________________________________
15                             UNITED STATES MAGISTRATE JUDGE
16
                               _____________________________________
17                             DATED

18
19
20
21
22
23
24
25
26
27

28

                                       13
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 15 of 17



 1                                               EXHIBIT A

 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________________________ [print or type full name], of

 4 ____________________________________________ [print or type full address], declare under
 5 penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that
 6 was issued by the United States District Court for the District of Nevada in the above-captioned
 7 case. I acknowledge that given the mission critical nature of data center services and the related risks

 8 for cyber-attack, espionage, terrorism, and sabotage, and therefore agree to comply with and to be
 9 bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
10 failure to so comply could increase the risk of damage to either party and their customers and expose
     me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11
     in any manner any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
            I further agree to submit to the jurisdiction of the United States District Court for the District
14
     of Nevada for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
15
     enforcement proceedings occur after termination of these actions.
16
17
     Date:___________________                Signature:     ____________________________________
18
19                                                          ____________________________________
                                                            Type or Print Name
20
21
22
23
24
25
26
27

28

                                                       14
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 16 of 17



 1                                              EXHIBIT B

 2                       SWITCH STANDARD REDACTION PROTOCOL

 3 Purpose – Given the mission critical nature of data center services and the related risks for cyber-
   attack, espionage, terrorism, and sabotage, all parties agree to comply with and to be bound by all the
 4 terms of the Stipulated Protective Order.
 5
   Highly Confidential Information - If a document is responsive, but it contains the following
 6 technical information, it is “Highly Confidential Information” and will be redacted as set forth
   below. Note: Redactions will be as limited as possible to make it easy for the reviewing attorney to
 7 deduce what information has been redacted (e.g. only the number “8” in “Sector 8” would be
   redacted).
 8
     Information                                     Redaction Action to Take
 9
     Username/Project name                           Redact all
10 Passwords/Code Words
     Technical Design Specifications:                Redact all technical details.
11       1. Cage numbers                             Remember: Switch is at a high risk for
         2. Rack numbers                             espionage, sabotage, or terrorism. This is
12       3. PDU numbers                              private information that assailants would need
13       4. Sector numbers                           to hack, break into, or disrupt services at
         5. NAP numbers                              Switch.
14       6. Circuit numbers
         7. Model numbers
15       8. ASN Numbers
         9. Passwords / pass phrases
16       10. Customer code names for projects
         11. Power usage levels (e.g.
17
             kwh/kw/kva/mwh/mw/mva)
18
     Equipment Model Numbers/Serial Numbers          Redact all numbers/letters (leave
19                                                   “Model/Serial Number” if possible)
     IP Addresses                                    Redact all digits
20                                                   (leave “IP Address” if possible)
21 Social Security Numbers                           Redact all 7 digits
                                                     (leave “social security” if possible)
22 Physical Service Address (e.g. for carrier        Redact everything but leave City/State/Zip
     services)
23
24
25
26
27

28

                                                     15
Case 2:17-cv-02651-GMN-EJY Document 48-1 Filed 09/03/19 Page 17 of 17



1                                        EXHIBIT C
                              MTech Highly Confidential information
2
     1.    architectural drawings;
3    2.    electrical drawings;
4    3.    mechanical drawings;
     4.    operating procedures;
5    5.    commissioning procedures;
     6.    failure investigations;
6    7.    photographs;
     8.    digital images;
7    9.    any work performed pursuant to a non-disclosure agreement; and
     10.   any documents and other materials received under a non-disclosure agreement.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                  16
